Order entered August 22, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00804-CV

                          IN RE BLAKE BRANSON, Relator

               Original Proceeding from the 417th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 417-56453-2014

                                     ORDER
                   Before Justices Bridges, Osborne, and Carlyle

      Based on the court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   LESLIE OSBORNE
                                                       JUSTICE